Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 9-15 directed to Invention II non-elected without traverse. Accordingly, claims 9-15 have been cancelled.
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Xiong (CN 103624197 A) in view of Szuba (US 8,230,597 B2), were presented in a previous Office Correspondence.
Xiang teaches a method for producing a drum-shaped gear part through rotational forming ([0002], [0016]), wherein 
in a preforming step a rotationally symmetrical workpiece (2) is set into rotation about its center axis and, a stretch-flow forming is carried out ([0016]), wherein a cylindrical circumferential wall with a defined target wall thickness is shaped ([0009]; [0025]; claim 1, step A), and
subsequently in a finish-forming step the preformed workpiece (2) is clamped onto an inner mandrel (3) with external toothing and set into rotation and at least one profiled toothed roller (1) is fed radially, by which the cylindrical circumferential wall, whilst substantially maintaining the target wall thickness, is formed by the external toothing of the inner mandrel (3) such that a drum-shaped toothed region with a splined toothing is formed (Fig 3; [0027]-[0028]).
Szuba teaches forming a workpiece into a hollow preform cylinder concentric with an axis (Abstract) and further teaches in a preforming step a rotationally symmetrical workpiece (14) has at least one forming roller (30) that at least through axial feeding and passing, stretch-flow forms the rotationally symmetrical workpiece (14) to a wall thickness that is smaller than a basic wall thickness of the workpiece (Fig 1-2; Col 2, Ln 58-65).
However as the entire cylindrical circumferential wall is held by the roller (3) of Xiang, the prior art does not teach or fairly suggest that the workpiece is held axially and/or radially in an annular edge region at the open end lying opposite a radially running hub region to form an annular edge region without any teeth at the open end. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726     


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726